Exhibit 10.1

LOGO [g132624ex10_1pg001.jpg]

December 29, 2010

Steven J. Bensinger

Dear Steve:

You have indicated that you wish to resign from your position with The Hanover
Insurance Company, its subsidiaries and affiliates, including but not limited to
The Hanover Insurance Group, Inc. (collectively referred to as the “Company”).
The Company has requested that you continue your employment up to and including
June 30, 2011. In connection with this request, you and the Company have
mutually agreed to the terms and conditions set forth below surrounding your
employment and resignation as of June 30, 2011 (or such earlier date as may be
mutually agreed upon by the parties, the “Resignation Date”). This letter (the
“Agreement”) outlines the benefits for which you are eligible if you remain with
the Company up through your Resignation Date and if you agree to the terms and
conditions stated in this Agreement, including a release of all claims in favor
of the Company.

 

1. Duties. You and the Company agree that your primary duties and
responsibilities will be as follows:

 

  (a) You will (i) continue in your Chief Financial Officer role, including
oversight of the Company’s financial books and records, and (ii) otherwise
cooperate with senior management and the Company’s finance organization to
facilitate the transition of the Company’s financial leadership, in each case
until the later of (x) the filing of the Company’s 2010 Annual Report on Form
10-K with the Securities and Exchange Commission, or (y) March 12, 2011, at
which point you will resign from your position as Executive Vice President,
Chief Financial Officer and Principal Accounting Officer and from all other
officer and Board positions with the Company (the “CFO Resignation Date”); and

 

  (b) From and after the CFO Resignation Date until the Resignation Date, you
will serve in an advisory capacity at the pleasure of the Company’s Chief
Executive Officer and Chief Financial Officer to provide such assistance as may
be necessary or desirable to facilitate the transition of the Company’s
financial leadership.

The Company will be reasonable in providing you with time, and accommodating
your schedule, so you may conduct your job search and pursue employment
opportunities.

 

2. Base Salary Provided you remain employed by the Company in the role set forth
in Section 1(a), you shall continue to receive your current rate of compensation
payable in biweekly installments of approximately $20,769.23 until the CFO
Resignation Date. Provided you remain employed by the Company, during the period
commencing on the CFO Resignation Date and ending on the Resignation Date, you
shall receive a base salary payable in biweekly installments of approximately
$6,923.07.

 

3. Sign-On Bonus In consideration for your agreement to reaffirm the general
release and waivers set forth in Section 18 below by signing, effective as of
the Resignation Date, the waiver and release set forth on Exhibit A, and
provided you remain employed with the Company through the CFO Resignation Date,
you will not be required to return any portion of the $200,000 sign-on bonus
received in connection with your hire.



--------------------------------------------------------------------------------

 

4. Relocation Benefits. Provided you remain employed by the Company, you shall
continue to receive reimbursement for temporary living expenses under The
Hanover Insurance Group Relocation program until the CFO Resignation Date.
Additionally, provided you remain employed with the Company through the
Resignation Date, you will not be required to return any amounts received in
connection with The Hanover Insurance Group Relocation program.

 

5. Financial Planning. Provided you remain employed by the Company through the
CFO Resignation Date, you shall continue to be eligible for Company-provided
financial planning services through the December 31, 2011.

 

6. Vacation Entitlement. The Company will pay you for any accrued and unused
vacation time to which you are entitled as of your Resignation Date. You are not
required to sign this Agreement in order to receive your accrued and unused
vacation pay.

 

7. Incentive Compensation.

 

  (a) Short-Term Incentive Compensation. You will receive a Short-Term Incentive
Compensation award for 2010 payable in 2011 in the amount of $300,000, which
will be paid in accordance with the Company’s usual pay practices for such
awards by no later than March 15, 2011. You will not be entitled to any
Short-Term Incentive Compensation for 2011.

 

  (b) Long-Term Incentive Compensation. You and the Company confirm that because
you are terminating your employment, any equity-based long-term incentive
compensation previously awarded to you (“Equity Awards”) that has not vested as
of your termination date shall be forfeited as required by the terms of such
awards. Additionally, in the event that for any reason any currently unvested
Equity Awards shall vest after your CFO Resignation Date but prior to your
Resignation Date, any such amounts that may be received upon vesting shall be
forfeited to the Company.

 

8. Continuity Plan. Effective as of December 29, 2010, you shall cease to be a
Participant in The Hanover Insurance Group Amended and Restated Employment
Continuity Plan (the “Continuity Plan”) and will no longer be entitled to any
benefits under such plan.

 

9. Payment for Money Owed/Withholding. You acknowledge that all monies owed to
you by the Company have been paid, including all monies owed for all hours
worked, including overtime, if applicable, and that any payments made pursuant
to this Agreement will be subject to applicable Federal and State income tax
withholding.

 

10. 409A Compliance. The Company has attempted in good faith to comply with the
Internal Revenue Code Section 409A (“409A”) in preparing this Agreement.
However, the Company does not represent or warrant to you that this Agreement is
409A compliant, and encourages you to seek your own legal or tax advice if you
have any concerns. You hereby acknowledge that other than the usual employer
payroll tax obligations, any tax liability in connection with the payments made
under this agreement is to be borne by you.

 

11. Confidential Information. You agree not to disclose or cause to be disclosed
any Company Confidential Information. “Confidential Information” shall include
any confidential information concerning the business, prospects, and goodwill of
the Company including, by way of illustration and not limitation, all
information (whether or not patentable or copyrightable) owned, possessed or
used by the Company including without limitation any vendor information, client
information, potential client lists, trade secrets, reports, technical data,
computer programs, software documentation, software development, marketing or
business plans, unpublished financial information, budgeting/price/cost
information or agent, broker, employee or insureds lists. You also affirmatively
state that you have not disclosed Confidential Information to unauthorized
parties during the term of your employment up until the date you sign this
Agreement.



--------------------------------------------------------------------------------

 

12. Non-Disparagement. You agree to make no statements, whether oral, written or
electronic, that would tend to disparage, criticize or ridicule the Company. The
Company will not, and agrees on behalf of its officers that they will not, make
any statements, whether oral, written or electronic, that would tend to
disparage, criticize or ridicule you. Unless you request otherwise or refer
employers or others to specific individuals at the Company, the Company will
adhere to its “no reference” policy by responding to all inquiries regarding
your employment with only information related to your dates of employment and
position(s) held.

 

13. Non-Solicitation, Proprietary Information, etc. The terms and conditions
related to non-solicitation, proprietary and confidential information,
development and similar matters set forth in any other agreement to which you
have previously agreed, and all such terms contained therein, are hereby
incorporated herein and have the same force and effect.

 

14. Cooperation. You agree generally to be available to respond to questions
and/or inquiries and provide other information concerning matters that were
within the scope of your responsibilities during your employment with the
Company. It is anticipated that most matters can be addressed through phone
calls and/or e-mails. Certain matters, however, may require meetings at mutually
acceptable times and places. You will be reimbursed at your base rate of
compensation as in effect prior to the CFO Resignation Date for any such
meetings that occur after the Resignation Date. You also agree to cooperate
fully with the Company in connection with any existing or future litigation
against the Company to the extent the Company deems your cooperation necessary.
The Company will attempt to minimize the disruption in your life in such event.
The Company will compensate you at a rate equal to your base rate of
compensation as in effect prior to the CFO Resignation Date and will reimburse
you for any reasonable expenses you incur in connection with your obligation
under this paragraph, such as expenses for travel, lodging, and meals. In the
event you are called upon to provide information or services to the Company in
connection with this provision, the Company hereby agrees to indemnify and
defend you to the same extent as it would indemnify and defend an active officer
or director of the Company.

 

15. Return of Company Property. On or about your Resignation Date, you agree to
return promptly all Company property of any kind whatsoever in your possession.

 

16. Group Insurance Continuation/COBRA Benefits. Upon your termination of
employment, you may elect to extend coverage of existing health care benefits
for an additional 18 months in accordance with the provisions of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) by paying 102% of the
Company’s group rate for coverage. Additional details concerning COBRA coverage
will be provided separately.

 

17. Code of Conduct; Disclosure of Securities/SOX Violations. The Company seeks
to ensure compliance with its Code of Conduct, other Company policies and
federal and state laws and regulations, and imposes on each of its officers,
directors, employees and others a duty to report potential violations. This
includes the duty to report to the Company any conduct, act, or omission by the
Company that you believe may constitute a violation of the Sarbanes-Oxley Act of
2002 (“SOX”) or other securities laws, including any fraud on investors or
potential investors, financial improprieties, and/or any other unlawful conduct
(hereafter collectively “unlawful conduct”). The Company provides mechanisms to
encourage compliance with this duty, including the ability to report matters
anonymously to an independent, third party company through the Employee Alert
Line at 1-800-533-2547, or at the Web site: www.listenupreports.com, and if any
person subject to the Code of Conduct does not believe that the matter has been
adequately handled, then it should be reported in writing to the General Counsel
or the Director of the Internal Audit Department, or in appropriate
circumstances involving issues regarding the integrity of the Company’s
financial statements or other unlawful conduct as defined above, to the Chairman
of the Audit Committee of the Board of Directors. You acknowledge this
responsibility under the Company’s Code of Conduct. The Company’s Code of
Conduct prohibits retaliation for any such reporting and your entitlement to
compensation under the Agreement will not be affected in any manner by the
reporting of unlawful conduct on the part of the Company. The officers of the
Company are not aware of any facts that would give rise to a claim by the
Company or its affiliates against you.



--------------------------------------------------------------------------------

 

18. General Release. In consideration for the good and sufficient consideration
contained herein and otherwise, the receipt of which is hereby acknowledged, you
hereby release and discharge the Company and its past or present officers,
directors, stockholders, employees, agents and attorneys, whether directly or
indirectly, and whether individually or in their official capacities
(collectively, the “Releasees”), from all actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, claims and demands
whatsoever, including without limitation, all claims in law or in equity
(collectively, “Claims”) which you ever had, now have or hereafter may have
against the Releasees to the date of your execution of this Agreement, including
any claims for any alleged violation of any federal, state, or local law,
regulation or public policy relating to or having any bearing, directly or
indirectly, on the operations or practices of the Company, the terms and
conditions of your employment with the Company or the termination of your
employment with the Company. You confirm and warrant that you have neither
caused or permitted to be filed, nor will you cause or permit to be filed in the
future, any pending charge, complaint or action against the Releasees and that
you have not assigned any claim you have or may have against the Releasees to
any person or entity. You agree not to make, assert or maintain any charge,
claim, demand or cause of action, which is released by this Agreement.

Notwithstanding the foregoing, nothing in this Agreement shall adversely affect
the rights you and your heirs, estate, executors and administrators may
otherwise have to indemnification from the Company (or from a third-party
insurer for directors and officers liability coverage) with respect to any
costs, losses, claims, suits, proceedings, damages or liabilities to which you
have or may become subject that are based upon or relate to your employment by
the Company or your service as an officer or member of the Board of Directors of
the Company or any of its affiliates.

In addition, you understand and acknowledge that there are various federal,
state and local laws that prohibit employment discrimination on the basis of
age, sex, race, color, marital status, national origin, religion, disability,
sexual orientation and other categories, and that these laws are enforced by the
courts and various government agencies. You intend to give up any rights you may
have under these laws or any other laws with respect to your affiliation with
the Releasees, employment by the Company, or the ending of your employment with
the Company. You hereby release and forever discharge the Releasees from any and
all actions, causes of action and claims whatsoever for wages, severance, stock
options, bonuses, damages, including pain and suffering and emotional harm
arising out of any promise, agreement or contract, known or unknown, suspected
or unsuspected, you ever had, now have, or shall have against the Releasees with
respect to any matter, event or condition occurring or arising on or prior to
the date of your execution of this Agreement, including, but not limited to,
claims for breach of an implied or expressed employment contract, claims for
unlawful discharge, claims alleging a violation of federal and state wage and
hour laws, Title VII of the Civil Rights Act, as amended, the Age Discrimination
in Employment Act of 1967, as amended, Section 1981 of the Civil Rights Act of
1991, The Americans with Disabilities Act, The Equal Pay Act, The Family Medical
and Leave Act, federal and state Wage and Hour Laws, the Employee Retirement
Income Security Act of 1974, federal and state whistle blower laws and other
claims pursuant to federal, state or local law regarding discrimination based on
race, age, sex, religion, marital status, disability, sexual orientation, or
national origin, claims for alleged violation of any other local, state, and
federal law, regulations, ordinance or public policy having any bearing
whatsoever on the terms or conditions of your employment with the Company, the
termination of such employment, as well as all claims pursuant to common law, or
claims arising directly or indirectly out of your employment by or separation
from employment with the Company. You further agree to release and discharge the
Releasees not only from any and all claims which you could have made on your own
behalf but also from those which may or could be brought by any person,
governmental authority or organization and you waive any right to become, and
promise not to become, a member of any class in any proceeding or case in which
a claim against the Releasees arises, in whole or in part, from any event which
occurred on or prior to the date of this Agreement. THIS MEANS THAT, BY SIGNING
THIS AGREEMENT, YOU HAVE WAIVED ANY RIGHTS YOU MAY HAVE OR HAD TO BRING A
LAWSUIT OR MAKE A CLAIM AGAINST THE RELEASEES BASED ON ANY ACTS OR OMISSIONS
TAKEN BY THE COMPANY UP TO THE DATE OF THE SIGNING OF THIS AGREEMENT.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, nothing in this Agreement shall preclude you from
(a) filing a charge or complaint with the Equal Employment Opportunity
Commission, (b) participating in any manner in an investigation, hearing or
proceeding conducted by the Equal Employment Opportunity Commission or state
civil rights agency, or (c) exercising your rights under COBRA, but you hereby
waive any and all rights to recover under, or by virtue of, any such charge,
complaint, investigation, hearing or proceeding.

 

19.

Period of Review. The Company advises you to consult with an attorney before
signing this Agreement, and has provided you with twenty-one (21) days to review
and consider this Agreement. You acknowledge and agree that you have been given
a reasonable period of time within which to consider this Agreement, up to and
including 21 days. If you fail to return this Agreement within 21 days of the
date you receive it, the Company will consider you to have rejected its offer of
the payment and benefits provided herein. You also represent that you have read
carefully and fully understand the terms of this Agreement, and that you have
had the opportunity to consult with an attorney, and that you have been advised
by the Company to consult with an attorney, prior to signing this Agreement. You
acknowledge that any changes to this Agreement, material or otherwise, will not
restart the 21-day review period. You agree and understand that you may accept
and sign this Agreement prior to the expiration of the 21-day review period,
provided your acceptance is knowing and voluntary. You further acknowledge that
you are executing this Agreement voluntarily and knowingly, and that
notwithstanding your voluntary and knowing execution, you may revoke your
consent to this Agreement at any time within seven (7) days of the date of its
execution. The Agreement shall not become effective until this 7-day period has
expired. Whether you sign this Agreement at or prior to the execution of the
21-day review period, the 7-day revocation period may not be shortened or
waived. The “Effective Date” will be the eighth (8th) day after you sign the
Agreement. If you do not notify the Company in writing, within the 7-day
revocation period that you are exercising your right of revocation, the
Agreement automatically will become effective.

 

20. Arbitration. If any dispute shall arise between you and the Company with
reference to the interpretation of this Agreement or the rights of any party
with respect to any transaction under this Agreement, the dispute shall be
referred to arbitration and/or mediation under the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association. The
arbitration shall take place in the Commonwealth of Massachusetts, and the
arbitration proceedings will be governed by the rules of the American
Arbitration Association, as applicable. The decision of the arbitrator shall be
final and binding upon you and the Company, and judgment upon the award rendered
by the arbitrator may be entered by any court having jurisdiction thereof. The
expense of the arbitrator and of the arbitration shall be equally divided
between you and the Company. Notwithstanding the foregoing, the Company does not
waive its rights to specifically enforce in court, the obligations set forth in
the Confidential Information, Non-Disparagement, Non-Solicitation, Proprietary
Information, etc and Cooperation provisions contained in this Agreement and
specifically, the Company may file and sustain a claim in court to enforce such
rights.

 

21. Voluntary Execution. Your signature below is an acknowledgement that you
have read this Agreement, understand it, and that you are entering into it
voluntarily.

 

22. Successors and Assigns. This Agreement shall be binding upon you, your
heirs, executors, administrators and assigns, and upon the Company, its
successors and assigns.

 

23. Completeness of Agreement. This Agreement contains all the terms and
conditions agreed upon by the parties with reference to the subject matter
contained in this Agreement. No other agreement, oral or otherwise, will be
deemed to exist or to bind either of the parties to this Agreement. This
Agreement cannot be modified except by a written instrument signed by both
parties.

 

24. Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
Wherever possible, each provision of this Agreement shall be interpreted in such
a manner as to be effective and valid under applicable law, but if any provision
hereof shall be prohibited by or be invalid under such law, that provision shall
be ineffective only to the extent of such prohibition or invalidity without
invalidating or nullifying the remainder of that provision or any other
provision of this Agreement.



--------------------------------------------------------------------------------

 

25. Massachusetts Law. This Agreement shall be executed as an agreement under
seal and it shall be governed by the laws of the Commonwealth of Massachusetts.

 

Very truly yours, THE HANOVER INSURANCE COMPANY By:   /s/ Bryan Allen   Vice
President

I knowingly understand and voluntarily agree and accept the terms and condition
set forth above.

 

/s/ Steven J. Bensinger

Steven J. Bensinger Date:  

December 29, 2010



--------------------------------------------------------------------------------

Exhibit A

Waiver and General Release

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the undersigned does hereby agree as follows:

I hereby release and discharge The Hanover Insurance Company and its
subsidiaries and affiliates, including but not limited to The Hanover Insurance
Group, Inc. (collectively referred to as the “Company”) and its past or present
officers, directors, stockholders, employees, agents and attorneys, whether
directly or indirectly, and whether individually or in their official capacities
(collectively, the “Releasees”), from all actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, claims and demands
whatsoever, including without limitation, all claims in law or in equity
(collectively, “Claims”) which I ever had, now have or hereafter may have
against the Releasees to the date of my execution of this Wavier and General
Release, including any claims for any alleged violation of any federal, state,
or local law, regulation or public policy relating to or having any bearing,
directly or indirectly, on the operations or practices of the Company, the terms
and conditions of my employment with the Company or the termination of my
employment with the Company. I confirm and warrant that I have neither caused or
permitted to be filed, nor will I cause or permit to be filed in the future, any
pending charge, complaint or action against the Releasees and that I have not
assigned any claim I have or may have against the Releasees to any person or
entity. I agree not to make, assert or maintain any charge, claim, demand or
cause of action, which is released by this Agreement.

In addition, I understand and acknowledge that there are various federal, state
and local laws that prohibit employment discrimination on the basis of age, sex,
race, color, marital status, national origin, religion, disability, sexual
orientation and other categories, and that these laws are enforced by the courts
and various government agencies. I intend to give up any rights I may have under
these laws or any other laws with respect to my affiliation with the Releasees,
employment by the Company, or the ending of my employment with the Company. I
hereby release and forever discharge the Releasees from any and all actions,
causes of action and claims whatsoever for wages, severance, stock options,
bonuses, damages, including pain and suffering and emotional harm arising out of
any promise, agreement or contract, known or unknown, suspected or unsuspected,
I ever had, now have, or shall have against the Releasees with respect to any
matter, event or condition occurring or arising on or prior to the date of my
execution of this Waiver and General Release, including, but not limited to,
claims for breach of an implied or expressed employment contract, claims for
unlawful discharge, claims alleging a violation of federal and state wage and
hour laws, Title VII of the Civil Rights Act, as amended, the Age Discrimination
in Employment Act of 1967, as amended, Section 1981 of the Civil Rights Act of
1991, The Americans with Disabilities Act, The Equal Pay Act, The Family Medical
and Leave Act, federal and state Wage and Hour Laws, the Employee Retirement
Income Security Act of 1974, federal and state whistle blower laws and other
claims pursuant to federal, state or local law regarding discrimination based on
race, age, sex, religion, marital status, disability, sexual orientation, or
national origin, claims for alleged violation of any other local, state, and
federal law, regulations, ordinance or public policy having any bearing
whatsoever on the terms or conditions of my employment with the Company, the
termination of such employment, as well as all claims pursuant to common law, or
claims arising directly or indirectly out of my employment by or separation from
employment with the Company. I further agree to release and discharge the
Releasees not only from any and all claims which I could have made on my own
behalf but also from those which may or could be brought by any person,
governmental authority or organization and I waive any right to become, and
promise not to become, a member of any class in any proceeding or case in which
a claim against the Releasees arises, in whole or in part, from any event which
occurred on or prior to the date of this Waiver and General Release. THIS MEANS
THAT, BY SIGNING THIS WAIVER AND GENERAL RELEASE, I HAVE WAIVED ANY RIGHTS I MAY
HAVE OR HAD TO BRING A LAWSUIT OR MAKE A CLAIM AGAINST THE RELEASEES BASED ON
ANY ACTS OR OMISSIONS TAKEN BY THE COMPANY UP TO THE DATE OF THE SIGNING OF THIS
WAIVER AND RELEASE.

Notwithstanding the foregoing, nothing in this Waiver and General Release shall
preclude me from (a) filing a charge or complaint with the Equal Employment
Opportunity Commission, (b) participating in any manner in an investigation,
hearing or proceeding conducted by the Equal Employment Opportunity Commission
or state civil rights agency, or (c) exercising my rights under COBRA, but I
hereby waive any and all rights to recover under, or by virtue of, any such
charge, complaint, investigation, hearing or proceeding.



--------------------------------------------------------------------------------

Code of Conduct; Disclosure of Securities/SOX Violations. The Company seeks to
ensure compliance with its Code of Conduct, other Company policies and federal
and state laws and regulations, and imposes on each of its officers, directors,
employees and others a duty to report potential violations. This includes the
duty to report to the Company any conduct, act, or omission by the Company that
you believe may constitute a violation of the Sarbanes-Oxley Act of 2002 (“SOX”)
or other securities laws, including any fraud on investors or potential
investors, financial improprieties, and/or any other unlawful conduct (hereafter
collectively “unlawful conduct”). The Company provides mechanisms to encourage
compliance with this duty, including the ability to report matters anonymously
to an independent, third party company through the Employee Alert Line at
1-800-533-2547, or at the Web site: www.listenupreports.com, and if any person
subject to the Code of Conduct does not believe that the matter has been
adequately handled, then it should be reported in writing to the General Counsel
or the Director of the Internal Audit Department, or in appropriate
circumstances involving issues regarding the integrity of the Company’s
financial statements or other unlawful conduct as defined above, to the Chairman
of the Audit Committee of the Board of Directors. You acknowledge this
responsibility under the Company’s Code of Conduct. The Company’s Code of
Conduct prohibits retaliation for any such reporting and your entitlement to
compensation under the Agreement will not be affected in any manner by the
reporting of unlawful conduct on the part of the Company.

Notwithstanding the foregoing, nothing in this Waiver and General Release shall
adversely affect the rights I and my heirs, estate, executors and administrators
may otherwise have to indemnification from the Company (or from a third-party
insurer for directors and officers liability coverage) with respect to any
costs, losses, claims, suits, proceedings, damages or liabilities to which I
have or may become subject that are based upon or relate to my employment by the
Company or my service as an officer or member of the Board of Directors of the
Company or any of its affiliates.

I knowingly understand and voluntarily agree and accept the terms and condition
set forth above.

 

 

Steven J. Bensinger Date:  

June XX, 2011